Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response filed 08 January 2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 2, 4-6, 8-9, 13, 15, 20, 22-25, 28, 30, 32-33, 36 and 39 have been canceled. The said claims were canceled in a previous filing.
2. No new Claims have been added.
3. No Claims have been amended. 
4. Remarks drawn to rejections under 35 USC 103 and double patenting.
	Claims 1, 3, 7, 10-12, 14, 16-19, 21, 26-27, 29, 31, 34-35, 37-38 and 40-46 are pending in the case. Claims 16-17, 34-35, 37-38 and 40 have been withdrawn from further consideration. Claims 1, 3, 7, 10-12, 14, 18-19, 21, 26-27, 29, 31 and 41-46 are under consideration in this Action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 7, 10-12, 14, 18-19, 21, 26-27, 29, 31 and 41-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hung et al (WO 2005/034865 A2; cited in IDS of 09/23/14; of record) in view of Gislason et al (WO 2006/134614 A1; cited in IDS of 09/23/14; of record) and further in view of Partain et al (US 4,946,870; or record) and Baker et al (WO 2008/063503 A2; of record).
Hung et al teaches preparation of low endotoxin chitosan wherein chitosan is contacted (by mixing as in claims 1 and 10) with an alkali for a period of time. The alkali solution used can have a concentration ranging from 0.25M to about 1M (page 6, lines 5-26). The lower end of the concentration range, namely 0.25M, taught by Hung et al is closer to the higher end of the concentration range recited in claim 1, namely 0.2M. One of ordinary skill in the art would have any period of time (less than 1hr also) as in claim 1, part (b). Hung teaches the use of metal hydroxides and carbonates wherein the metal ion is sodium, potassium (page 6, lines 19-25; limitation of 7).This also renders obvious the use of the other alkali solutions recited in claim 7. In a related process, Hung teaches drying the chitosan, which also has low endotoxin (page 28, lines 14-21). Therefore, drying the chitosan after being in contact with alkali as in instant claims 1 and 12 is obvious. Hung’s method should also result in the viscosity of the low endotoxin chitosan having viscosity reduced by less than 25% (as in new claim 45). Claim 45 recites the whereby clause. A ‘whereby’ clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). In the instant case, Hung teaches the positive steps recited in the process/method of parent claim 1.
Hung does not teach the limitations of claims 3, 11, 14, 18-19, 21, 26-27, 29, 31, 41-44 and new claim 46.
Gislason et al teaches a low endotoxin alkali chitosan which has an endotoxin level of <30 EU/g, which is obtained by contacting chitosan with alkali as in Hung’s process (as sodium salt; page 11, Example 1; part of the limitations of the instant claim 1). Gislason et al teaches obtaining a neutral low endotoxin chitosan (page 12, lines 45-49; as in claim 43). Therefore, the low endotoxin chitosan of Hung et al can also be converted into a neutral low endotoxin chitosan as in instant claim 18. Chitosan is a weak base and can form salts with acids (page 1, lines 24-25). This renders obvious the formation of a salt via reaction of the low endotoxin chitosan or the spray dried after adding acid (limitation of claim 31). After treatment with alkali the pH of the mixture is adjusted via addition of an acid (see note 8 at lines 43-45 at page 11). The alkali chitosan mixture is mixed with the acid before the drying step (limitation of claim 19-note 10 at page 11). From this teaching of Gislason one of ordinary skill in the art will recognize that if one were to just make low endotoxin chitosan (and not the acid salt of chitosan) via contact with base, then drying the alkali chitosan after contact with base can be done (as in step (c) in claim 1). In the footnote at line 30, Gislason teaches that the ratio of dry matter to alkali can be in the range of 1:3 to 1:100. Even though this ratio is with respect to chitin and alkali, one of ordinary skill in the art will recognize that an optimal ratio in this range for chitosan to alkali can be used in the method of Hung et al to make low endotoxin chitosan with a reasonable expectation of success since Gislason’s method also results in low endotoxin chitosan (as in claim 1 and claim 44; Gislason deacetylates the alkali chitin further to get low endotoxin chitosan). It is seen from the teaching of Gislason that low endotoxin chitosan can be made via contact of the chitosan with alkali without the use of phase transfer agent or surfactant (as in new claim 46).
From the teachings of Hung et al it would be obvious to the artisan that low endotoxin chitosan can also be produced by contacting chitosan with a lower concentration of the base for any period of time. The method for determining the endotoxin level is also known in the art. Therefore, the contact time of the alkali with the chitosan can be adjusted in order to get the desired level of endotoxin, which is still low. The artisan will also recognize that since Hung’s process produces low endotoxin chitosan without the express teaching of the use of endotoxin free equipment, the instant process of making low endotoxin chitosan can also be carried out without the use of endotoxin free equipment (as in claim 43). Suggestion for contacting the 
Partain teaches the preparation of acid addition salts of chitosan using various organic and inorganic acids (as in claim 21) wherein the acid is mixed with chitosan and the medium used can be water, or alcohol (as a liquor-limitation of claim 27). Antiseptic agents like chlorhexidine (preservative as in claim 14) can also be added to the chitosan since it is used as a delivery agent (col. 5, lines 5-15, 33-48, line 64 through col. 6, line 31; col. 7, line 65 through col. 8, line 10 and col. 8, line 36-37). It would be obvious to add the other acids recited in instant claims 21 and 42 and the other known preservatives as in claim 14 based on the teaching of Partain.
Baker teaches that chitosan is utilized as an internal hemostatic wound dressing (para 0018 at page 8) and that chitosan is used in medical and biological applications involving open wound, blood and organs and for this purpose chitosan having low level of endotoxin is required (page 14, para 0044). This provides motivation to reduce the endotoxin level as low as possible. According to Baker, it is important to preserve and control the molecular weight of the chitosan of its invention. Chitosan of substantial molecular weight, greater than 30kDa are required in medical applications (page 14, para 0046). Baker also refers to Hung’s process (which also uses 1M NaOH) and notes that the molecular weight of chitosan is degraded in Hung’s process. In view of this teaching and the requirement of high molecular weights for medical application including wound dressings, one of ordinary skill in the art would want to explore the use lower 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make low endotoxin chitosan via contact of chitosan with an alkali solution having a concentration of from 0.01M to 0.2M for a period of less than an hour (as in claim 1) since an analogous method involving contacting chitosan with a base having a concentration close to the instant range and using the steps recited in the dependent claims for making low endotoxin chitosan is known in the art. The contact can also be for any period of time as taught by Hung.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to also add other known preservatives like silver and zinc ions in the process, use various organic and inorganic acids individually or in combination, add the acid as a liquor in water and alcohol. It would be obvious to adjust the concentration of the alkali and acid (as in claims 3 and 26), the ratio of chitosan to the acid liquor as in instant claim 29 based on the teachings/examples of Partain. The artisan would also find it obvious to adjust the contact times as in claims 11 and 41 for the purpose of optimization based on the teachings of the prior art. The prior art provides starting points for adjustment of contact times and ratios of reagents. This is also routine in the art and does not involve undue experimentation. Drying the product as in claims 12 and 31 would also be obvious to the artisan.
It is well established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33 (CCPA 1937). In re Russell, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971).


Response to Applicants Remarks
	Applicants have traversed the rejection of claims under 35 USC103 of record arguing that:
	According to Baker the lowest percentage change in molecular weight is achieved with an alkali concentration of 1M NaOH and a processing time of 1hr (Table IV at page 20). Consequently, the use of low concentration of alkali would have been contrary to conventional knowledge at the time of the claimed invention since the cited references all suggest using higher concentration of alkali for optimum results. The prior art does not teach or suggest drying the mixture of alkali chitosan. Drying of the reaction mixture allows it to be stored for future use without the levels of endotoxin rising. This is also economical since the process does not require the steps of washing, neutralization etc., before drying. Gislason washes the chitosan prior to spray drying. Consequently, it is not apparent how the artisan would have recognized that they could dry the mixture of alkali chitosan without any washing step, as presently claimed. Hung teaches a concentration preferably 1M for the alkali. This concentration of alkali is detrimental to the molecular structure of chitosan over longer periods. The artisan would be discouraged from leaving the chitosan to dry without a pre-wash. When viewing the cited references as a whole. It is submitted that the artisan would have been discouraged form exploring the alkali 
	Applicant’s arguments have been considered but are not found to be persuasive.
According to Baker, it is important to preserve and control the molecular weight of the chitosan of its invention. Chitosan of substantial molecular weight, greater than 30kDa are required in medical applications (page 14, para 0046). Baker also refers to Hung’s process (which also uses 1M NaOH) and notes that the molecular weight of chitosan is degraded in Hung’s process. In view of this teaching, and the requirement of high molecular weights for medical application including wound dressings, one of ordinary skill in the art would want to explore the use lower concentrations of base (as instantly claimed) and adjust the time of contact with base as required so that there is optimal reduction in the endotoxin level and no substantial degradation of the chitosan. Baker’s Table IV shows the change in molecular weight of chitosan using 1M alkali for contact time of 60 minutes at a temperature of 90oC. The contact time has been kept at 60 minutes. The change in molecular weight has not been looked at for a contact time of more than 60 minutes. The contact of the alkali with the chitosan has been done at 90oC. The instant process does not require the contact at 90oC. Therefore, the results in Table IV of Baker are not relevant to the instant process since the change in molecular weight of chitosan at lower concentration and ambient temperature (as in the instant process) is not shown. Baker (at para 0049) also teaches that molecular weight of chitosan is reduced rapidly at high temperature for base concentration of greater than 0.1M. At paras 0046-0048 Baker teaches that for medical applications chitosan of molecular weight is preferably greater than 30kDa and very low endotoxin level. From these teachings of Baker, it would be clear to one of ordinary skill in the art to lower the concentration of the alkali and also contact the chitosan with alkali at room 
1M alkali may be detrimental for the chitosan. Even this has been shown for only 90oC for 60minutes. However, the detrimental effect and its extent has not been shown for lower concentration of alkali, contact time, etc. This has been left open for exploration. The method of determining endotoxin levels is also known in the art. Therefore, the artisan would definitely look at the process of making alkali chitosan having low endotoxin levels via the use of lower alkali concentrations and contact time as instantly claimed.
The prior art does not teach drying the mixture of alkali chitosan without pre-wash. However, the prior art process teaches contact of chitosan with alkali to make alkali chitosan that has low endotoxin levels. One of ordinary skill in the art, who wants to make alkali chitosan, will recognize that once the endotoxin level is low enough, the mixture can be dried without a washing step, since drying of the reaction mixture allows it to be stored for future use without the levels of endotoxin rising, for the reason that the residual alkali still present on the alkali chitosan will help keep the endotoxin level low. This need not be expressly taught by the prior art. The artisan will also recognize that doing this is also economical since the process does not require the steps of washing, neutralization etc., before drying. In addition, using a lower concentration of alkali also reduces the cost.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 3, 7, 10-12, 14, 18-19, 21, 26-27, 29, 31 and 41-46 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 8, 11-12, 15, 20-21, 23, 28-29, 31, 33 and 43-54 of copending Application No. 14/387,331 ('331), as being unpatentable over claims 1-3, 6, 9-10, 13, 17-18, 20, 25-26, 28, 30 and 39-45 of copending Application No. 14/894,473 (‘473), as being unpatentable over claims 25-27 and 30 of copending application No. 14/894,475 (‘475) and as being unpatentable over claims 28-32 of copending Application No. 14/894,478 (‘478) in view of Hung et al (WO 2005/034865 A2; cited in IDS of 09/23/14; of record) in view of Gislason et al (WO 2006/134614 A1; cited in IDS of 09/23/14; of record) and further in view of Partain et al (US 4,946,870; or record) and Baker et al (WO 2008/063503 A2; of record). Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
The instant Claims are drawn to a process for making a low endotoxin alkali chitosan, chitin or a derivative thereof via contacting chitosan, chitin or a derivative with an alkali solution and leaving the mixture for a period of less than an hour. 
The copending claims are drawn to a process for making chitosan compositions via the same method of contact with alkali.
The copending claims differ from the instant claims in that the instant claims are drawn to a process wherein the contact time of the chitosan with the alkali is less than 1 hour and can also be less than 3 minutes whereas the copending claims the contact time can be more than that recited in the instant claims.
The secondary references cited teach a process wherein chitosan is contacted with alkali for various times to obtain alkali chitosan having low endotoxin levels. There is suggestion to adjust the time of contact of the chitosan/chitin with the alkali, including the ratio.
.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Applicants Remarks
Regarding the double patenting rejection(s) of record applicants have argued that in light of the arguments made to rebut the rejection under 35 USC103, the instant claims are patentably distinct from '331, '473, '475 and '478 applications. Should the Examiner disagree it is requested that the rejection be held in abeyance until finding of allowable subject matter has been made.
For the reasons given by the Examiner above, which also apply here, the instant claims are not patentably distinct over the copending applications. The rejection is maintained.

Conclusion
1. Claims 1, 3, 7, 10-12, 14, 18-19, 21, 26-27, 29, 31 and 41-46 are rejected.
2. Claims 16-17, 34-35, 37-38 and 40 have been withdrawn from consideration as being drawn to non-elected invention have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.	
3. Claims 2, 4-6, 8-9, 13, 15, 20, 22-25, 28, 30, 32-33, 36 and 39 have been canceled.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623